Warren E. Burger: We’ll hear arguments next in Number 98, Relford against the Commandant. Mr. Detrick you may proceed whenever you're ready.
Judson W. Detrick: Thank you. Mr. Chief Justice, may it please the Court. This case is in this Court on a writ of certiorari to the United States Court of Appeals for the Tenth Circuit. This Court granted certiorari limited to two questions, one being whether the facts of this case fall within the scope of this Court’s holding in O'Callahan v. Parker that crimes committed by a servicemen within the United States and in times of peace must be service connected if the Military Courts are to have jurisdiction. The second question presented is the retroactivity of O'Callahan v. Parker. Now, O'Callahan v. Parker involved an inquiry by this Court under the extent of the power granted by a Congress under Article 1, Section 8, Clause 14 of the Constitution to vest the Courts Martial with the jurisdiction over the crimes of servicemen committed within the United States and during the time of peace. O'Callahan involved the crimes of assault with intent to rape, attempted rape and house breaking. Crimes --
Warren E. Burger: Is that on -- was O'Callahan on a military reservation?
Judson W. Detrick: No Mr. Chief Justice. The crime was committed within the city of Hawaii -- Honolulu, Hawaii, I’m sorry. At the time of the commission of the crime, O'Callahan, was off-duty, out of uniform. The victim of the crime in that case was a civilian, totally unrelated to the military.
Warren E. Burger: Do you think military reservation factor has any relevance here?
Judson W. Detrick: I do not, Your Honor. I might point out at this point that the crimes involved in this case do involve crime; they are two rapes and kidnappings, they were -- all four crimes were committed on a military reservation, that reservation being Fort Dix, New Jersey with the exception of one kidnapping which took place on McGuire Air Force Base which is directly adjacent to Fort Dix, New Jersey.
Warren E. Burger: Do civilian authorities have any jurisdiction on the base, civilian police authorities to start with that?
Judson W. Detrick: The police authorities themselves? I don’t know Your Honor. I would imagine not. It probably only the military police -- police jurisdiction.
Thurgood Marshall: Well, I submit that if it’s not the military because of the territory?
Judson W. Detrick: I’m sorry Your Honor, I didn’t catch it.
Thurgood Marshall: I would submit if it’s not in the jurisdiction of the Court Martial, it’s in the jurisdiction of federal, criminal court, if it’s a camp?
Judson W. Detrick: Well, if the question is whether -- is whether for instance if a civilian were to commit a crime on a military reservation, he is not subject to military jurisdiction. If the question is whether the state courts or the Federal District Court would have jurisdiction on a crime, I don’t know what the case is as far as Fort Dix, New Jersey is concerned.
Thurgood Marshall: Well, there is a case?
Judson W. Detrick: Pardon me, Your Honor?
Thurgood Marshall: There is a case which says that if the -- if it is federal territory and they’ve gone through all the requirements to condemn it, etcetera, etcetera, etcetera, and if it’s a camp and if a civilian is involved, its federal?
Judson W. Detrick: Yes, it may well be --
Thurgood Marshall: Not state?
Judson W. Detrick: --federal. Nevertheless, I don’t believe that that means that the military courts have jurisdiction over it.
Thurgood Marshall: The state -- state is involved?
Judson W. Detrick: In this case it may well be that the state is not involved. There are military reservations in the United States where the state might well be involved because they have not ceded jurisdiction to the federal government and they maintain jurisdiction over those military reservations in situations where the civilian authorities have jurisdiction, at least that is my understanding of the situation.
Harry A. Blackmun: Mr. Detrick, if these offenses had taken place in (Inaudible) in Germany, would you have a different case?
Judson W. Detrick: Yes. I think he would.
Harry A. Blackmun: Alright.
Judson W. Detrick: The reason I think we would is -- there are several reasons I think we would. Number one, under the practical situation required -- involved, a crime committed in Germany, if the Courts Martial do not have jurisdiction over it, he would of practical necessity probably be tried by the host country’s courts. Now, in any event, under those situations, he is not going to be granted the right to a jury trial, indictment by a grand jury in a civilian court of the United States and I think that the exercise of military jurisdiction in that situation may well be an exercise within the least possible power adequate to the end proposed, whereas if it were committed in the United States, I feel that it would be without the least possible power even though committed on a military reservation. I will point out that as the Court already has, the distinctions between the O'Callahan case and this case are the facts that the crime was committed on a military reservation in this case where it was not in O'Callahan and also this crime, one of the crimes was committed against the military dependent in that she was the wife of a member of the Armed -- the Air Force and she also worked at a post exchange restaurant, I believe on Fort Dix. I would submit --
Harry A. Blackmun: The other victim was a sister of a soldier?
Judson W. Detrick: She was a sister of a soldier and was visiting the Walson Army Hospital with her brother on the day she was kidnapped and subsequently raped.
Speaker: What’s the sentence?
Judson W. Detrick: In the Military Courts, he received a sentence of death, forfeiture of all pay and allowances and reduction to the lowest enlisted grade. It went to the -- what was at that time the board of review which is now the court of military review and it was -- the sentence was reduced to confinement at hard labor for 30 years, dishonorable discharge and forfeiture of all pay and allowances.
Warren E. Burger: But if he’d been in uniform at the time, would that make any difference in the case?
Judson W. Detrick: I don’t think it would either that that factor would make any difference at all Your Honor because I think in the O'Callahan case, this Court, in fact looking at several factors -- what we’ve really got to do is define, arrive at a definition of service connection, I think. I think this Court looked at several factors in O'Callahan, one of those being the factor that courts are of necessity and validly so, probably instruments of discipline as well as justice. Secondly, the existence of specialized military courts depends upon the special needs in military. Thirdly, I think the Court found that the jurisdiction of military courts in light of these considerations and in light of history must be limited to the least possible power adequate to the end proposed, the end proposed being the maintenance of military discipline in the Armed Forces.
Warren E. Burger: How about security of a military base, isn’t that part of it?
Judson W. Detrick: I think the military has an interest in the security of the military base, certainly. I think with respect (Voice Overlap) --
Warren E. Burger: Is there nay other -- is there any other power to establish or enforce or maintain security on the base other than the military?
Judson W. Detrick: I don’t know Your Honor. I think the military has significant --
Warren E. Burger: Civilian police can’t function there, can they?
Judson W. Detrick: Pardon me?
Warren E. Burger: Civilian, police from the nearby states, government, can’t function there, can they?
Judson W. Detrick: I doubt if they can unless they are asked to function on that post, but let me point out that I think the interest, I am not contesting the fact that the military does have an interest in maintaining law and order on a post. I’m not contesting that a military commander has the authority and responsibility as the respondent points out to maintain law and order on a military installation. I do contest that these interest leads to the conclusion that the military must be able to try and punish a serviceman who commits a crime on a military installation which leads to disorder or lawlessness on the military installation. I don’t think that that conclusion follows the reasoning that they have this interest. I think what the Court was after in O'Callahan was not simply an interest to the military or a military tie but a necessity on the part of a military to have jurisdiction over this crime if the maintenance of military discipline is to be preserved, a necessity that they exercise jurisdiction as opposed to civilian courts exercising jurisdiction. And the reason I say that I don’t believe the conclusion that they must exercise jurisdiction follows from the statement that they have an interest in maintaining law and order on a military reservation is simply that I think, the civilian courts exercising their jurisdiction, well, adequately served the interest of the military in that situation. The man that commits a crime on the post, a serviceman is not going to go unpunished. He is simply going to be punished by civilian authorities rather than military authorities. I think that any other conclusion takes us outside of the scope of the least possible power adequate to the end proposed. I might add that I think the same reasoning applies to the factor of military dependency. I might also point out that the military, Court of Military Appeals basically agrees with that proposition in that they have found that military dependency and I will admit it as military dependency by itself does not give the requisite service connection to the crime.
Warren E. Burger: Let me try to test your -- the scope of your concept of interest. Suppose he was on -- the petitioner here was on sentry duty that night, abandoned his post, and then engaged in all these activities?
Judson W. Detrick: Yes, I think there would be military jurisdiction involved there Your Honor because I think there is a military crime of abandoning your post while on duty or something to that order and I’m not familiar with (Voice Overlap) --
Warren E. Burger: Well, I’m not speaking of that crime, obviously that would be subject to military jurisdiction. I’m talking about the crimes that we’re dealing with here.
Judson W. Detrick: Okay, I’m sorry. I don’t think -- let me back up now, I think the military exercising its jurisdiction over that military crime adequately serves the military’s interest. I don’t think that that gives them the right to exercise jurisdiction over the crimes of rape committed while this man was -- after this man left his duty position. Does that answer your question? I also feel that the use of military installation boundaries can lead to some very unusual and illogical conclusions if it is used by itself without any analysis of the nature of the crime involved and the interest of the military in exercising jurisdiction over that crime. I think the Court of Military Appeals’ decisions adequately point this out. Now, respondent seeks to limit jurisdiction over crimes committed on a military reservation to those crimes which affect the security of persons and property on a military reservation. I don’t think that this restriction in any way alters the illogical results that will be arrived at through the use only of a military installation boundary as a jurisdictional line. I don’t think the -- this Court in O'Callahan anticipated that either because I think they -- this placed great emphasis on an analysis of the crime itself in its effect on the interest of the military organization. If I --
Potter Stewart: What was the status of this man at the time -- well, there were two offenses, and my question is whether he was on -- what we use to call navy liberty, I guess they have a different word for it into the army (Voice Overlap) --
Judson W. Detrick: He was on evening pass.
Potter Stewart: (Voice Overlap) overnight pass or was either on that?
Judson W. Detrick: He was on evening pass, according to the record he was on evening pass at the times of -- at the time all four crimes were committed.
Potter Stewart: Both kidnappings and both rapes?
Judson W. Detrick: Yes Your Honor.
Potter Stewart: Well --
Judson W. Detrick: And out of uniform, I’m not -- I don’t feel that these are of any importance anyway.
Potter Stewart: Well, but wouldn’t you agree that if he committed this offense while he was on duty, with respect to --
Judson W. Detrick: Yes.
Potter Stewart: -- on guard duty or something, that it might be or working on an office of -- as a clerk, typist?
Judson W. Detrick: Again I feel that --
Potter Stewart: On duty?
Judson W. Detrick: -- that the military -- that would create a military interest in the jurisdiction of the crime, the military crime.
Potter Stewart: So you do raise (Voice Overlap) -- the fact he was on, he was off-duty, don’t you?
Judson W. Detrick: Not with respect to the crime of rape and kidnapping.
Thurgood Marshall: Well, suppose --
Potter Stewart: No, that -- I’d understood you to -- just now concede that -- if that kidnapping and rape of a fellow worker who was a wife would be a military offense if they were both on duty at the time, did I misunderstand you?
Judson W. Detrick: No you did not. There is a military crime involved, but I don’t believe the military crime, the crime the military would have jurisdiction over would be the crime of rape and kidnapping. It would be the crime of assaulting a superior commissioned officer (Voice Overlap) --
Potter Stewart: (Voice Overlap) Let’s say this was a subordinate. He was a sergeant and she was a corporal?
Judson W. Detrick: I’m not familiar with the uniform code of military justice in terms of each listing of its crimes but I’m sure there is a military crime involved.
Potter Stewart: Well, there’s a general article, is there not?
Judson W. Detrick: There is the general article, yes Your Honor.
Potter Stewart: That was used in this case for the kidnapping charges, wasn’t it?
Judson W. Detrick: Yes.
Thurgood Marshall: Well suppose one is a corporal and one was a sergeant, one was a wife, they were both off-duty and both were in dead center of the camp? Who would have jurisdiction?
Judson W. Detrick: Both were off-duty?
Thurgood Marshall: Both of the couple?
Judson W. Detrick: Both off-duty, they have to be on a military reservation, I would say this --
Thurgood Marshall: They were in the middle of the military reservation, I don’t want to get any question about their lives and he with force rapes the wife, who has jurisdiction?
Judson W. Detrick: The civilian authorities, Your Honor. I think --
Thurgood Marshall: What civilian authority?
Judson W. Detrick: Depends upon the particular camp involved. Some as I understand the situation, some military installations are on land that jurisdiction has been ceded to the federal government over by the state -- that or they existed in the state prior to the state’s existence. In those situations, the Federal Government has jurisdiction and as if --
Thurgood Marshall: Well, what interest would the state have in that crime? Well, wait a minute, this is in the State of New Jersey and this is an army camp in the State of New Jersey with -- by your definition, a state property and the wife is from Honolulu and the G.I. is from Alaska. Now, what interest does the State of New Jersey have to that crime in the middle of that army camp? Would it --
Judson W. Detrick: The general interest -- I’m not sure that this -- to be -- the preface of my answer, I’m not sure that the State of New Jersey has jurisdiction. It’s either to say that the State of New Jersey or the Federal Government, I don’t think that effects my argument but --
Thurgood Marshall: You want a civil court?
Judson W. Detrick: That’s correct, Your Honor.
Thurgood Marshall: Either the state or federal?
Judson W. Detrick: That is correct Your Honor.
Thurgood Marshall: Either one?
Judson W. Detrick: Whichever happens to have jurisdiction over that installation.
Thurgood Marshall: Well, isn’t the whole point he does have jurisdiction on that land?
Judson W. Detrick: My whole point is that the -- either a state or the federal government, a civilian jurisdiction has jurisdiction not the military.
Thurgood Marshall: Do you recognize the difference between the Camp Dix in New Jersey and that hotel in Honolulu?
Judson W. Detrick: Yes. I think there is a difference.
Thurgood Marshall: A whole lot of difference.
Judson W. Detrick: I think there is a difference. I do not think there is a distinction in -- within the context of the reasoning involved in the O'Callahan decision however.
Thurgood Marshall: But --
Judson W. Detrick: I do not think that the fact that that crime was committed on a military installation increases the interest of the military in trying and punishing that man. It certainly doesn’t raise their interest to the extent that there is a police interest involved, but that police interest is adequately met by the apprehension of that person and turning him over to the civilian authorities whoever has jurisdiction.
Warren E. Burger: I’m puzzled by your emphasis on the underlying ownership of the real estates. What if this crime had happened on the -- whatever end of Cuba, we have a naval base, no state has any interest there?
Judson W. Detrick: I don’t mean to place emphasis on that. I’m simply trying to answer the questions. I --
Warren E. Burger: But you seem to put quite a bit on when you emphasized at the outset he was on an evening pass and in civilian clothes and yet you come to the conclusion in response to questions that if it were high noon and he were on duty in the office, as a clerk typist or a sentry, it would make no difference. You simply say there’s no federal, no military authority here, if I get your position?
Judson W. Detrick: There is no military interest of a sort that requires military jurisdiction.
Warren E. Burger: Well, then what about the situation on our base in Cuba? We have a naval base of some kind on -- one end of Cuba.
Judson W. Detrick: Yes. We have found -- thinking of Guantanamo Bay which I think is the naval base. We -- that maybe a situation --
Warren E. Burger: Military jurisdiction there?
Judson W. Detrick: That may be a situation closely related to the situation of a military base --
Warren E. Burger: In Germany?
Judson W. Detrick: -- located in Germany. There may be a particular military interest in maintaining jurisdiction in order to exercise immediate disciplinary control which would attach in that situation and bring it with – bring the case within the concept of a least possible power.
Warren E. Burger: Well, what was your answer on Germany? We turn him over to the German authorities?
Judson W. Detrick: No. My interest -- my answer there was that I think military jurisdiction would attach because of the fact that in any event the practicalities of the situation because of the need to take him back here, the practical problems of taking him back, the status of forces, treaty agreements which give the host countries general jurisdiction. In any event, if the military doesn’t exercise jurisdiction, he is not going to get his trial by jury in a civilian court of the United States.
Warren E. Burger: What civilian jurisdiction would have taken over in this case in your view?
Judson W. Detrick: That’s where we get into the problem of who has jurisdiction other than the military over the soil of Fort Dix. And I frankly have to answer Your Honor that I don’t know. I know that as a fact, the Federal Government, the U.S. Attorney’s Office has been claiming and exercising jurisdiction over crimes committed on Fort Dix by civilians for example that are then referred to the civilian authorities. I have just a few minutes left, I think and I would like to discuss briefly the second question provide -- presented by this Court’s grant of certiorari and that is the question of retroactivity of O'Callahan. Our submission is of -- the relevant facts in this question would be, O'Callahan was convicted in 1956. His military conviction became final in 1957. This Court handed down the O'Callahan opinion in June of 1969. The petitioner in this case was convicted in 1961 by general court martial, his conviction became final within the military appellate system in 1963. We would submit Your Honor that O'Callahan should be given full retroactive effect so as to apply not -- so as to apply to petitioner’s conviction, you know that occurred and become final some six years prior to this Court’s decision on O'Callahan. This Court in a number of cases, but significantly in Linkletter v. Walker and Stovall v. Denno set forth three criteria to be used -- my time has expired.
Warren E. Burger: I think we’ll take that up in the morning and you’ll have 8 minutes remaining in total.
Judson W. Detrick: Thank you.